Case 18-70832-JAD     Doc 89   Filed 12/11/20 Entered 12/11/20 14:00:29       Desc Main
                               Document     Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                   )
                                            )      Case No. 18-70832-JAD
   William R. Citeroni                      )
                                            )
                                            )      Chapter 13
         Debtor                             )      Document No. _______
                                            )      Related to Document No. 82


             CONSENT ORDER MODIFYING NOVEMBER 12, 2020 ORDER

         AND NOW, this ____________ day of ____________________________, 2020,

   upon consent of the Debtor and the Chapter 13 Trustee, and parties in interest

   as evidenced by signatures of counsel as set forth below, said agreement being

   the result of discussions held between the parties following the entry of the

   confirmation order dated November 12, 2020 it is

         ORDERED that Part “1.H.” be amended to remove the following: ACAR

   Leasing [Claim #7] to be paid $14,388.34, amount owed prior to surrender. It is

   further

         ORDERED that Part “1.H.” be amended to add the following: ACAR

   Leasing (Claim #7-2) shall be paid $7,992.54, as listed in the proof of claim.

         The November 12, 2020 order otherwise remains in full force and effect.

                                            BY THE COURT:


                                            ____________________________________
                                            Judge Jeffery A. Deller
                                            U.S. BANKRUPTCY JUDGE
Case 18-70832-JAD    Doc 89   Filed 12/11/20 Entered 12/11/20 14:00:29   Desc Main
                              Document     Page 2 of 2


   Consented to:

   /s/ Katherine DeSimone
   Katherine DeSimone (PA I.D. #42575)
   Attorney for Trustee
   Office of the Chapter 13 Trustee
   U.S. Steel Tower – Suite 3250
   600 Grant Street
   Pittsburgh PA 15219
   kdesimone@chapter13trusteewdpa.com

   /s/ Corey J. Sacca
   Corey J. Sacca, Esquire (PA I.D. #306741)
   Attorney for debtor
   Bononi & Company
   20 North Pennsylvania Ave.
   Greensburg, PA 15601
   724-832-2499
   csacca@bononilaw.com
